NOTE: This order is nonprecedential.


  Wniteb ~tate5 <!Court of ~peaI5
      for tbe jfeberaI (!Circuit

              JOHN H. BANKS ET AL.,
                Plaintiffs-Appellants,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5067


    Appeal from the United States Court of Federal
Claims in consolidated case numbers 99-CV-4451, 99-
CV-4452, 99-CV-4453, 99-CV-4454, 99-CV-4455, 99-CV-
4456, 99-CV-4457, 99-CV-4458, 99-CV-4459, 99-CV-
44510, 99-CV44511, 99-CV-44512, 00-CV-365, 00-CV-379,
00-CV-380, 00-CV-381, 00-CV-382, 00-CV-383, 00-CV-384,
00-CV-385, 00-CV-386, 00-CV-387, 00-CV-388, 00-CV-389,
00-CV-390, 00-CV-391, 00-CV-392, 00-CV-393, 00-CV-394,
00-CV-395, 00-CV-396, 00-CV-398, 00-CV-399, 00-CV-400,
00-CV-401, 05-CV-1353, 05-CV-1381, and 06-CV-072,
Chief Judge Emily C. Hewitt.


                     ON MOTION


                      ORDER
BANKS v. US                                                 2


    The United States moves for a 45-day extension of
time, until February 28, 2013, to file its answering brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.
                                    FOR THE COURT


      JAN 16 2013                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: John B. Ehret, Esq.
    Elizabeth Ann Peterson, Esq.
s21
                                               u-&~~~t~~~nlfOR
                                                   JAN 16 2013
                                                       JAN HORBALY
                                                          CLERK